Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed September 23, 2022.

Claim Amendments
           Applicant's amendment to the claims filed 09/23/2022 is acknowledged. 
	Claims 1, 3-4, and 12 are amended
	Claims 6-11 are cancelled.
	Claims 14-15 are newly added.
	Claims 1-5, 12-15 are pending.
Claims 1-5, 12-15 are under examination. 


Priority
	The instant application 15/779,869 was filed on 05/30/2018. This application is a National Stage of International Application No. PCT/JP2016/085882 filed 12/02/2016, claiming priority based on Japanese Patent Application No. JP2015-236442 filed 12/03/2015. 
	While a certified copy of the foreign patent application JP2015-236442 is provided with the instant application, a certified English translation of said foreign patent application has not been provided. 
	The publication of International Application No. PCT/JP2016/085882, WO 2017094879 A1, is written in a non-English language. A certified English translation of the international application has not been provided.

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 05/24/2022 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the instant application. Applicant’s remarks filed 09/23/2022 have been carefully considered but are moot in view of the new grounds of rejection set forth in this Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 12-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
This rejection is newly applied.
This is a new matter rejection.
Claims 1 and 12 recite the negative limitation “wherein the step does not include density gradient centrifugation”. This limitation is directed to new matter. Any negative limitation or exclusionary proviso must have basis in the original disclosure, and the mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i). In this case, the specification as filed does not disclose any exclusionary proviso on performing “density gradient centrifugation”. Moreover, the term “density gradient centrifugation” does not appear anywhere in the specification as filed. The negative limitation excluding “density gradient centrifugation” is directed to the step of “obtaining a stromal vascular fraction” in claims 1 and 12. Paragraph [0028] of the specification discloses that the stromal vascular fraction is obtained by “centrifugation”. There is no teaching or suggestion that guides the ordinary artisan to exclude “density gradient centrifugation” when practicing the invention of the instant application.
For these reasons, independent claims 1 and 12 are directed to new matter. Dependent claims are included in the basis of the rejection because they do not correct the deficiencies of the claim upon which they depend.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Bochev et al. (2008) “Mesenchymal stem cells from human bone marrow or adipose tissue differently modulate mitogen-stimulated B-cell immunoglobulin production in vitro” Cell biology international, 32(4), 384-393; and Okura et al. “Therapeutic potential of human adipose tissue-derived multi-lineage progenitor cells in liver fibrosis” Biochemical and Biophysical Research Communications 456 (2015) 860–865 (first published 6 December 2014).
This rejection is newly applied.
Enzymatically-digested adipose tissue contains two major cell populations, a stromal vascular fraction (SVF) cell population and a cell population of mature adipocytes, wherein the SVF cell population is the heterogeneous cell population containing mesenchymal stem cells (MSCs). The stromal vascular fraction is a cell mixture consisting of preadipocytes, mature endothelial cells, endothelial progenitor cells, vascular smooth muscle cells, pericytes, parietal cells, macrophages, fibroblasts, and adipose-derived stem cells. The adipose-derived stem cell is a mesenchymal stem cell. See paragraph [0027] of the instant specification.
RetroNectin is a fibronectin fragment having both the cell adhesion domain and the heparin-binding domain. See paragraph [0034] of the instant specification.
	Bochev teaches a method of producing a mesenchymal stem cell comprising 
	subjecting human adipose tissue to enzymatic treatment to obtain a cell population, then 
	centrifuging the cell population to separate a sedimentary stromal vascular fraction, thereby obtaining a stromal vascular fraction containing a mesenchymal stem cell, and
	culturing the obtained stromal vascular fraction containing a mesenchymal stem cell in the presence of fibronectin, thereby selectively proliferating the mesenchymal stem cell.
	Bochev does not disclose that the stromal vascular fraction is obtained by a density gradient centrifugation step, an ex vivo culture step, or a proliferation step, prior to the step of culturing the obtained stromal vascular fraction containing a mesenchymal stem cell in the presence of fibronectin.
	See Material and methods; see Section 2.1.2 on pages 385-386.
	As discussed above, Bochev teaches culturing the obtained stromal vascular fraction containing a mesenchymal stem cell in the presence of fibronectin, as opposed to a “fibronectin fragment” as recited in the claims. 
	Prior to the effective filing date of the instantly claimed invention, Okura discloses a method comprising culturing a stromal vascular fraction obtained from enzymatically-digested human adipose tissue on retronectin (RN)-coated dishes (Sections 2.1-2.2). The stromal vascular fraction comprises human adipose tissue-derived multi-lineage progenitor cells (hADMPCs), and, after the culturing step, the expanded cell population demonstrated mesenchymal stem cell properties (Section 3.1). Accordingly, one of ordinary skill in the art would have understood that Okura teaches a step of culturing a stromal vascular fraction containing a mesenchymal stem cell in the presence of a fibronectin fragment (retronectin), thereby selectively proliferating the mesenchymal stem cell.
Therefore, prior to the effective filing date of the instantly claimed invention, it would have been prima facie obvious to one of ordinary skill in the art to substitute fibronectin, as taught by Bochev, with a fibronectin fragment, as taught by Okura, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding claim 2, retronectin is a fibronectin fragment having both the cell adhesion domain and the heparin-binding domain (paragraph [0034] of the instant specification).
With respect to claim 3, Bochev discloses the culturing step is performed in fibronectin-precoated well plates (Section 2.1.2 on pages 385-386). Okura discloses that the culturing step is performed on retronectin (RN)-coated dishes (Sections 2.2).
Regarding claims 12-13, Bochev discloses a step of differentiating the mesenchymal stem cell obtained by culturing in a medium containing a differentiation inducer that induces differentiation of a mesenchymal stem cell into another cell (Sections 2.7-2.8, 3.4). Okura discloses a step of differentiating the mesenchymal stem cell obtained by culturing in a medium containing a differentiation inducer that induces differentiation of a mesenchymal stem cell into another cell (Sections 2.4, 3.1).
Regarding claims 14-15, the stromal vascular fraction is a cell mixture consisting of preadipocytes, mature endothelial cells, endothelial progenitor cells, vascular smooth muscle cells, pericytes, parietal cells, macrophages, fibroblasts, and adipose-derived stem cells (paragraph [0027] of the instant specification). Bochev does not disclose any step to remove any of preadipocytes, mature endothelial cells, endothelial progenitor cells, vascular smooth muscle cells, pericytes, parietal cells, macrophages, fibroblasts, or adipose-derived stem cells from the stromal vascular fraction prior to the step of culturing in the presence of fibronectin (Section 2.1.2). Okura does not disclose a step to remove any of preadipocytes, mature endothelial cells, endothelial progenitor cells, vascular smooth muscle cells, pericytes, parietal cells, macrophages, fibroblasts, or adipose-derived stem cells from the stromal vascular fraction prior to the step of culturing in the presence of a fibronectin fragment (Section 2.2).

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bochev et al. (2008) “Mesenchymal stem cells from human bone marrow or adipose tissue differently modulate mitogen-stimulated B-cell immunoglobulin production in vitro” Cell biology international, 32(4), 384-393; and Okura et al. “Therapeutic potential of human adipose tissue-derived multi-lineage progenitor cells in liver fibrosis” Biochemical and Biophysical Research Communications 456 (2015) 860–865 (first published 6 December 2014), as applied to claims 1-3, 12-15 above; in view of Salvade et al. “Characterization of Platelet Lysate Cultured Mesenchymal Stromal Cells and Their Potential Use in Tissue-Engineered Osteogenic Devices for the Treatment of Bone Defects” TISSUE ENGINEERING: Part C Volume 16, Number 2, 2010, pages 201-214.
This rejection is newly applied.
Regarding claims 4-5, Bochev and Okura do not disclose that the culturing step is performed in xeno-free, serum-free medium. However, prior to the effective filing date of the instantly claimed method, Salvade teaches a method of producing a mesenchymal stromal cell (MSC) (i.e. a mesenchymal stem cell) comprising a step of culturing MSCs in the presence of retronectin and in a xeno-free, serum-free platelet lysate (PL) medium. See Abstract; Medium preparation on page 202; and Cell loading of Orthoss scaffolds on page 203. Therefore, it would have been prima facie obvious to one of ordinary skill in the art to substitute a medium, as taught by Bochev, with xeno-free, serum-free platelet lysate (PL) medium, as taught by Salvade, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. An artisan would be motivated to perform said substitution because Salvade teaches that platelet lysate (PL) medium, in contrast to medium containing animal-derived material, is a “clinical-grade medium facilitating the translation into clinical practice” (page 202, second paragraph).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988. The examiner can normally be reached Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher M Babic can be reached on (571)272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES JOSEPH GRABER/Examiner, Art Unit 1631                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633